Title: To Alexander Hamilton from Aaron D. Woodruff, 13 January 1790
From: Woodruff, Aaron D.
To: Hamilton, Alexander


Trenton, January 13, 1790. “In the Action of Carter agt. Kearney … I have repeatedly pressed the Sheriff on the Business & have recd. for Answer that you have consented to a Stay of the Execution.… I am inclined to doubt the Truth of the Assertion & shall be obliged to you to know how far this Indulgence has been given & whether I am at Liberty to order the Sheriff to proceed on the Execution.…”
